Name: Commission Regulation (EEC) No 755/81 of 24 March 1981 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/14 Official Journal of the European Communities 26. 3 . 81 COMMISSION REGULATION (EEC) No 755/81 of 24 March 1981 establishing the standard average values (or customs purposes of citrus fruits and apples and pears 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( 1 ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 27 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 171 , 4. 8 . 1970, p. 10 . (*) OJ No L 32, 3 . 2. 1978, p. 7. ( ») OJ No L 165, 28 . 6. 1975, p. 45. ( «) OJ No L 32, 3 . 2. 1978, p. 10 . 26. 3 . 81 No L 80/ 15Official Journal of the European Communities ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1 . Lemons : - 1.1  Spain 1 806 345-74 109-98 259-27 30-11 54 742 121-67 23-43 1.2 (deleted) 1.3  Countries in southern Africa 1 682 321-91 102-40 241-40 28-03 50 969 113-29 21-82 1.4  Other African countries and countries on the Mediterranean 1 701 325-73 103-61 244-27 28-37 51 575 114-63 22-07 1.5  USA 2 077 397-55 126-46 298-13 34-62 62 946 139-91 26-94 1.6  Other countries 2. Sweet oranges : 2.1  Countries on the Mediterranean : 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 404 268-71 85-48 201-51 23-40 42 547 94-57 18-21 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 1 647 315-26 100-28 236-41 27-45 49 916 110-95 21-36 2.1.3  Other 2.2  Countries in southern Africa 2.3  USA . 1 356 259-62 82-58 194-69 22-61 41 106 91-37 17-59 2.4  Brazil 2.5  Other countries 1 403 268-56 85-43 201-39 23-39 42 522 94-51 18-20 3. Grapefruit and pomelos : 3.1 (deleted) 3.2  Cyprus, Egypt, Gaza, Israel , Turkey 1 214 232-38 73-92 174-26 20-24 36 794 81-78 15-75 3.3  Countries in southern Africa 3.4  USA 2 155 412-54 131-23 309-37 35-93 65 319 145-18 27-96 3 .5  Other American countries 1 059 202-80 64-51 152-08 17-66 32 110 71-37 13-74 3.6  Other countries 905 173-31 55-13 129-97 15-09 27 441 60-99 11-74 4. Clementines 2 027 388-08 123-45 291-03 33-80 61 447 136-58 26-30 5. Mandarines, including Wilkins 2 197 420-65 133-81 315-45 36-63 66 603 148-04 28-51 6. Monreales and satsumas 1 633 312-59 99-43 234-41 27-22 49 493 110-01 21-18 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the -. Common Customs Tariff, not elsewhere speci ­ fied or included 2 971 568-72 180-91 426-49 49-53 90 048 200-15 38-54 No L 80/ 16 Official Journal of the European Communities 26 . 3 . 81 Table II : Apples and pears Code Description Amount of standard average values/ 1 00 kg gross Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 8 . Apples : 8.1  Countries of the southern hemisphere . . . . - 0)  W - 0) -0 - C) - 0) - 0) - 0) 8.2  European third countries 1 413 270-54 86-06 202-88 23-56 42 836 95-21 18-33 8.3  Countries of the northern hemisphere other than European countries 2 234 427-73 136-06 320-76 37-25 67 725 150-53 28-99 9. Pears : 9.1  Countries of the southern hemisphere .... 2 088 399-68 127-14 299-72 34-81 63 283 140-66 27-09 9.2  European third countries  9.3  Countries of the northern hemisphere other than European countries 2 045 391-49 124-53 293-58 34-09 61 986 137-78 26-53 (!) The standard average value for this code number is established by Regulation (EEC) No 2451 /80 of 24 September 1980 (OJ No L 253 of 26 September 1980).